Citation Nr: 1810528	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right tonsillar cancer, status post surgical resection and radiotherapy treatment (right tonsillar cancer), claimed as throat cancer.

2. Entitlement to service connection for right tonsillar cancer.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

6. Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

7. Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to July 1972, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and Montgomery, Alabama, respectively.  The Veteran's claims file is now in the jurisdiction of the Montgomery RO.

The issues of (1) service connection for right tonsillar cancer; (2) service connection for hypertension; (3) service connection for sleep apnea; and (4) service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. An unappealed February 1997 rating decision denied a claim of entitlement to service connection for throat cancer.  Evidence received since the February 1997 rating decision relates to prior unestablished facts.

2. An unappealed May 2001 rating decision denied a claim of entitlement to service connection for hypertension.  Evidence received since the May 2001 rating decision relates to prior unestablished facts.

3. The Veteran served in the Republic of Vietnam during the Vietnam era.

4. The evidence of record is at least in relative equipoise in regard as to whether the Veteran currently has a diagnosis of coronary artery disease.


CONCLUSIONS OF LAW

1. The February 1997 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for right tonsillar cancer, claimed as throat cancer.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2. The May 2001 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease, to include coronary artery disease, have been met.  38 U.S.C.§§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Right Tonsillar Cancer and Hypertension

As indicated above, the Board finds that new and material evidence has been received to reopen claims for entitlement to service connection for right tonsillar cancer and hypertension.  In making this determination, the Board first notes that the Veteran's cancer claim was initially denied in a February 1997 because the medical and scientific evidence available at that time did not support an association between tonsillar cancer and herbicide exposure.  The Veteran was notified of this rating decision via a letter later that month.

Regarding the Veteran's hypertension claim, it was originally denied in a May 2001 rating decision because there was no evidence that the Veteran was diagnosed with or treated for hypertension during service or within one year following discharge.  Similar to the cancer claim, the Veteran was notified of this rating decision via a letter later in May 2001.

Regarding both issues, the Veteran did not appeal or submit any evidence within one year of being notified of those rating decisions and, therefore, they became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Regarding both claims, evidence received since the February 1997 and May 2001 rating decisions include VA treatment records, an April 2010 VA heart examination report, and September 2016 argumentation and attachments submitted by the Veteran's representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also "material," as it addresses the reasons for the prior denials.  

Specifically, regarding the tonsillar cancer claim, in September 2016, the Veteran's representative submitted argumentation and referenced a publication from the National Academy of Sciences titled "Veterans and Agent Orange: Update 2012," indicating a possible connection between herbicide exposure and cancers affecting tonsils of veterans.  Turning to the Veteran's hypertension claim, in April 2009, the Veteran submitted a drug screen report from January 1973-approximately 6 months after discharge-showing a blood pressure reading of 130/98.  

Accordingly, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claims, the Board finds that new and material evidence has been received.  As such, the claims will be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection for Ischemic Heart Disease

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For certain diseases, service connection may also be granted on a presumptive basis due to exposure to herbicides.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease, including coronary artery disease, is such a disease capable of presumptive service connection.

As mentioned previously in the Introduction section, and as acknowledged by VA in a February 2014 Statement of the Case (SOC), the Veteran had qualifying service in the Republic of Vietnam.  Accordingly, he is presumed to have been exposed to herbicides.

The Veteran's claims file is currently evenly balanced as to whether he currently suffers from ischemic heart disease.  Specifically, a February 2005 treatment record from the Birmingham, Alabama VA Medical Center (VAMC) indicates that the Veteran had mild ischemia in the left anterior descending artery.  However, a subsequent February 2005 VA treatment record indicated that the Veteran did not suffer from significant obstructive epicardial coronary artery disease following a coronary angiography, cardiac catheterization, and renal angiography.  

Following the February 2005 VA treatment records, a July 2009 VA treatment record listed coronary artery disease in a list of the Veteran's current assessments.  But, thereafter, in April 2010, the Veteran underwent a VA heart examination.  Following that examination, the examiner indicated that there was no current evidence of ischemic heart disease.

Despite the April 2010 VA examiner's opinion that the Veteran did not suffer from ischemic heart disease, subsequent VA treatment records continued to assess and list coronary artery disease as one of the Veteran's active medical problems.  For example, a May 2011 VA treatment record indicated that the Veteran had a past medical history of coronary artery disease and that the Veteran used nitroglycerin every other week.  Similarly, a March 2014 VA discharge summary stated that the Veteran indeed had a past medical history of coronary artery disease.

Accordingly, as the record presently stands, the evidence is at least evenly balanced as to whether the Veteran suffered from coronary artery disease, a form of ischemic heart disease.  The regulations recognize that this disease as being presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for ischemic heart disease is warranted.  See 38 C.F.R. § 3.102.  As such, the Board will grant the Veteran's claim.


ORDER

New and material evidence having been received, entitlement to service connection for right tonsillar cancer is reopened.

New and material evidence having been received, entitlement to service connection for hypertension is reopened.

Service connection for ischemic heart disease, to include coronary artery disease, is granted. 


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for (1) service connection for right tonsillar cancer; (2) service connection for hypertension; (3) service connection for sleep apnea; and (4) service connection for erectile dysfunction.

Regarding all of the claims listed immediately above, the Board notes that the Veteran has yet to be afforded VA examinations or medical opinions.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence of record currently satisfies the Waters/Colantonio criteria in regard to all of the pending claims such that remand is required so as to afford the Veteran VA examinations and medical opinions.  Regarding the Veteran's hypertension, sleep apnea, and erectile dysfunction claims, the opinions obtained on remand must also address whether these conditions were caused or aggravated beyond their natural progression by the currently-service-connected PTSD.

Lastly, given the need to remand the foregoing issues for VA examinations and medical opinions, any outstanding VA treatment records should also be obtained-particularly those dated since July 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since July 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of the Veteran's right tonsillar cancer.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  

Thereafter, the clinician should address whether it is at least as likely as not (50 percent probability or more) that the Veteran's right tonsillar cancer was caused by exposure to herbicides due to service in the Republic of Vietnam.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the argumentation and attachments submitted by the Veteran's representative in September 2016. 

A complete rationale for any opinion rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of the Veteran's hypertension.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  If the clinician determines that an examination should be conducted, one should be scheduled.  Thereafter, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in, was caused by, or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by the Veteran's PTSD, to include medications prescribed for PTSD.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated beyond its natural progression by the Veteran's PTSD, to include medications prescribed for PTSD.

If the Veteran's hypertension was worsened beyond its natural progression (aggravated) by his PTSD, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the PTSD.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including (1) argumentation and attachments submitted by the Veteran's representative in September 2016, and (2) a January 1973 drug screen report. 

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination to determine the existence and etiology of any sleep disorders, including sleep apnea.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should then address the following:

(a) Please identify any sleep disorders by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (May 2013) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by the Veteran's PTSD, to include medications prescribed for PTSD.

(d) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder was aggravated beyond its natural progression by the Veteran's PTSD, to include medications prescribed for PTSD.

If a sleep disorder was worsened beyond its natural progression (aggravated) by the Veteran's PTSD, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the PTSD.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including argumentation and attachments submitted by the Veteran's representative in September 2016. 

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

5. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's erectile dysfunction.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction had its onset in, was caused by, or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused by the Veteran's PTSD, to include medications prescribed for PTSD.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was aggravated beyond its natural progression by the Veteran's PTSD, to include medications prescribed for PTSD.

If the Veteran's erectile dysfunction was worsened beyond its natural progression (aggravated) by his PTSD, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the PTSD.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including argumentation and attachments submitted by the Veteran's representative in September 2016.  

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

6. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


